In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 06-3678 & 06-3768
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                  v.

WILLIAM FULLER III & BRIAN K. JOHNSON,
                                            Defendants-Appellants.
                          ____________
            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division
             No. 04-CR-253-7&9—David H. Coar, Judge.
                          ____________
      ARGUED OCTOBER 3, 2007—DECIDED JULY 11, 2008
                          ____________


 Before COFFEY, RIPPLE, and KANNE, Circuit Judges.
  COFFEY, Circuit Judge. William Fuller and Brian Johnson
were charged as part of a drug trafficking conspiracy
operating in the southwest suburbs of Chicago, Illinois
from January 2000 until March 2004. The conspiracy’s self-
professed ringleader, Rodney Bew, pleaded guilty and
agreed to testify against Fuller and Johnson in exchange
for the government recommending a reduction in his
sentence. Fuller and Johnson jointly proceeded to trial,
and a jury convicted Fuller of conspiring to possess
with intent to distribute cocaine while finding Johnson
2                                   Nos. 06-3678 & 06-3768

guilty of conspiring with intent to distribute cocaine and
crack. See 21 U.S.C. §§ 841(a)(1), 846. In these consoli-
dated appeals, Fuller challenges the sufficiency of the
evidence underlying his conviction and the district
court’s determination at sentencing that he was respon-
sible for more than 500 grams of cocaine. Johnson’s ap-
pointed counsel moves to withdraw under Anders v.
California, 386 U.S. 738 (1967), because he could not dis-
cern any nonfrivolous arguments to pursue. We affirm
Fuller’s conviction and sentence but deny Johnson’s
counsel’s motion to withdraw.


                       Background
  At trial Bew testified at length about his four-year drug-
trafficking operation and Johnson’s and Fuller’s respec-
tive roles as deliveryman and purchaser. Bew testified
that his operation included sales of powder cocaine,
crack, and marijuana. Every week or two he would pur-
chase up to one kilogram of cocaine from his suppliers. To
maximize his profit, Bew would chemically alter the
cocaine either by “cooking” it into crack, or by “rerocking”
it—a process through which he diluted the cocaine
with substances such as paint thinner. Bew sold the
crack directly to users and the rerock cocaine to drug
dealers.
  Bew testified that Johnson assisted his operation by
delivering crack to customers and returning the pro-
ceeds to Bew. Bew also taught Johnson to cook cocaine
into crack. In return Bew rewarded Johnson with drugs
or by paying for his hotel rooms. In support of Bew’s
testimony, the government introduced Johnson’s grand
jury testimony, in which he admitted that he delivered
Nos. 06-3678 & 06-3768                                   3

at least 15 to 20 bags of crack for Bew every week between
May and August of 2003. He also admitted that on sev-
eral occasions he accompanied Bew to pick up and trans-
port large quantities of powder cocaine from a supplier.
Johnson further admitted that he supplied materials to
help Bew prepare and package crack.
  As for Fuller, Bew testified that he was a dealer who
purchased rerock cocaine from Bew once every week or
two beginning in March 2003. The amount of Fuller’s
purchases varied from an “eight ball” (three grams) up to
127 grams. Bew would give Fuller the cocaine on full or
partial credit when he was without sufficient money to
pay for it up front, which was the “majority of the time.”
Fuller usually would make payment within seven to ten
days, and Bew would then use this money to buy more
drugs. Bew estimated that Fuller bought between 750
grams and one kilogram of cocaine from him in 2003.
  Although Bew knew that Fuller was a drug dealer, he
did not know Fuller’s customers nor did he typically
share his customers with Fuller. Bew testified that Fuller
was “his own man” and that they kept the customer “end
of the business separate.” But on one occasion, Bew
brought Fuller a customer, Kendrick Pruitte, who
wanted to purchase rerock cocaine. It is unclear whether
Fuller actually sold Pruitte cocaine, but Bew testified
he “believe[s] that they hooked up.”
  Bew testified that in addition to selling Fuller cocaine,
he would occasionally buy small amounts from Fuller
when his supply was low. Bew would also seek Fuller
out for payments when he needed money to replenish
his own cocaine supply. On one such occasion Bew
called Fuller to say that he needed money to buy more
cocaine, and Fuller agreed to pay him the $1,000 he
4                                   Nos. 06-3678 & 06-3768

owed from a previous transaction. Three days later they
spoke again, and when Bew pressed Fuller for money so
he could go to his suppliers, Fuller asked for more time
to sell his cocaine so he could get the money Bew needed.
   In addition to Bew’s testimony, the government offered
transcripts of recordings taken from wiretaps of Bew’s
phone conversations. Of the approximately 12,000 inter-
cepted calls during a two-month period, 39 involved
conversations between Bew and Fuller. The recordings
reveal that Bew and Fuller used code words when dis-
cussing their drug deals, with “basketball” or “pool table
ball” referring to three grams of “work,” or cocaine. In the
first call, Bew asked Fuller for the $3,500 he owed for
4½ ounces of rerock cocaine that Bew had fronted him.
Bew later informed Fuller that he had overpaid by $100
for a previous drug purchase. In another call Fuller told
Bew to go to the hotel where he was staying to pick up
cocaine out of the cigar box where he kept his stash.
  Before jury deliberations began, the district court in-
structed the jury that “[t]he existence of a simple
buyer/seller relationship between a defendant and an-
other person without more is not sufficient to establish
a conspiracy even where the buyer intends to sell
cocaine/cocaine base.” The jury found both Fuller and
Johnson guilty of conspiracy. It returned a special ver-
dict finding that Fuller had participated in a conspiracy
involving more than 500 grams of cocaine, and that John-
son had participated in a conspiracy involving more
than 500 grams of cocaine and at least 50 grams of crack.
Both Johnson and Fuller filed motions for a new trial; the
district court denied each of them.
  At Johnson’s sentencing, the district court found that
Johnson was responsible for 134 grams of crack and
Nos. 06-3678 & 06-3768                                   5

2 kilograms of powder cocaine. Using the drug equiva-
lency table set forth in § 2D1.1(c)(3) of the sentencing
guidelines, the court applied a base offense level of 34.
The court also found that Johnson had threatened Bew
when they were in lockup together during the trial;
Johnson told Bew he would be killed in jail for cooper-
ating with the government. The court accordingly added
a two-level enhancement for obstruction of justice,
see U.S.S.G. § 3C1.1, and after considering the sen-
tencing factors set forth in 18 U.S.C. § 3553(a), sentenced
Johnson to 262 months in prison, the low end of the
guidelines range for Johnson’s level IV criminal history
and total offense level of 36.
  At Fuller’s sentencing, the district court found while
overruling Fuller’s objection that he was responsible for
more than 500 grams of cocaine. The court based its find-
ing on Bew’s testimony that he sold Fuller at least
27 ounces, or approximately 750 grams, of cocaine in
2003. The court calculated a total offense level of 34, see
U.S.S.G. § 2D1.1(c)(3), which, when applied against
Fuller’s criminal history category of VI, led to an ad-
visory guidelines range of 262 to 327 months’ impris-
onment. The court sentenced Fuller to 262 months.


                         Analysis
I.   Fuller
  On appeal Fuller argues that the evidence at trial demon-
strated only that he had a buyer-seller relationship with
Bew, and that such evidence is insufficient to sustain a
conviction for conspiracy. Fuller also baldly asserts that
the district court’s determination that he is responsible
for more than 500 grams of cocaine amounts to nothing
6                                    Nos. 06-3678 & 06-3768

more than “nebulous eyeballing” and “unreliable guess-
work.” The arguments are without merit.


    A. Sufficiency of the Evidence
  Fuller is waging an uphill battle in challenging the
sufficiency of the evidence; to succeed, he is required
to show that even when viewing the evidence in the
light most favorable to the prosecution, “no juror could
have found guilt beyond a reasonable doubt.” United States
v. Luster, 480 F.3d 551, 555 (7th Cir. 2007). We will not
second-guess the jury’s credibility determinations and
will overturn Fuller’s conviction only if the record is
devoid of evidence from which a reasonable jury could
find him guilty of conspiracy. See United States v. Carrillo,
435 F.3d 767, 775 (7th Cir. 2006).
  Fuller is correct that a buyer-seller relationship is insuf-
ficient to sustain a conspiracy conviction. See United States
v. Lechuga, 994 F.2d 346, 350 (7th Cir. 1993) (en banc)
(plurality). Instead, there must be evidence from which a
rational jury could find that two or more people agreed
to possess and distribute cocaine, and that Fuller “know-
ingly and intentionally joined in this agreement.” See
Luster, 480 F.3d at 555. To determine whether a con-
spiracy was proved, we look for “evidence of a pro-
longed and actively pursued course of sales coupled
with the seller’s knowledge of and a shared stake in the
buyer’s illegal venture.” United States v. Contreras, 249 F.3d
595, 599 (7th Cir. 2001) (quotation marks and citation
omitted). Factors that weigh in favor of such a finding
include the length of the affiliation, the established meth-
od of payment, standardized transactions, and a level of
mutual trust. United States v. Hach, 162 F.3d 937, 943 (7th
Nos. 06-3678 & 06-3768                                     7

Cir. 1998). If enough of these factors “are present and
point to a concrete, interlocking interest beyond individ-
ual buy-sell transactions,” we “will not disturb the fact-
finders [sic] inference that at some point, the buyer-
seller relationship developed into a cooperative ven-
ture.” Id.
  Taken in the light most favorable to the government,
we are convinced that the evidence at trial established
that Fuller’s relationship with Bew went beyond that of a
buyer and seller. Fuller argues that their transactions
were insufficiently standardized, but he bought cocaine
from Bew on a steady basis over the course of their five-
month affiliation. Although the amount of cocaine varied
with each purchase, Fuller bought distribution amounts
of cocaine—ranging from 3 to 127 grams—every week or
two. Fuller and Bew consistently used Bew’s cellphone
to communicate, and they used code words to discuss
the types and amounts of drugs for each transaction. See
Luster, 480 F.3d at 555 (identifying use of code words as
indicator of conspiracy). Moreover, they had a standard
method of payment; Bew testified that he gave Fuller
drugs on full or partial credit the “majority of the time.” A
jury could very reasonably infer from the fact that Bew
fronted drugs to Fuller not just an established, on-going
relationship, but that they shared a high level of trust. See
United States v. Medina, 430 F.3d 869, 882 (7th Cir. 2005);
United States v. Torres-Ramirez, 213 F.3d 978, 982 (7th
Cir. 2000). The jury also could have inferred mutual trust
from Bew’s testimony that he alerted Fuller when he
overpaid for the cocaine, and that Fuller instructed Bew
to go to his hotel room on one occasion to pick up drugs.
  Most importantly, the evidence at trial reflected that
Fuller had a shared stake in Bew’s enterprise. Bew’s
8                                   Nos. 06-3678 & 06-3768

fronting cocaine to Fuller showed they shared an interest
in the success of Fuller’s sales; unless Fuller sold the
cocaine, Bew would not be paid. See Torres-Ramirez, 213
F.3d at 982. And on more than one occasion Fuller
agreed to settle an outstanding debt so that Bew could
purchase cocaine from his suppliers. At one point Fuller
asked Bew for time to make a few drug sales to raise
money that he owed to Bew so he could purchase more
cocaine. At other times, Fuller would bolster Bew’s cocaine
supply, and on at least one occasion Bew brought a cus-
tomer directly to Fuller when Bew was low on drugs. All
of this evidence gives rise to an inference that Fuller and
Bew cooperated in furtherance of a drug trafficking
operation that went beyond Fuller’s role as buyer and
Bew’s role as seller. See Luster, 480 F.3d at 555-56; United
States v. Johnson, 437 F.3d 665, 675 (7th Cir. 2006) (noting
that evidence that coconspirators were on same side of
drug transaction sufficient to establish conspiracy).
  Fuller argues that no reasonable jury could infer that he
shared a stake in a larger drug trafficking conspiracy
because Bew regularly duped him by selling him rerocked
cocaine. But the only evidence that this scam had any
effect on Fuller’s sales is the recording of one phone call
in which Fuller complained about a “drought” caused by
“bad drugs.” There is no evidence that Fuller had
trouble profiting from the rerocked cocaine on a regular
basis. And the fact that Bew dishonestly tried to maximize
his own profits by secretly diluting the cocaine used in
his transactions with Fuller does not diminish the evid-
ence showing that Bew relied on Fuller to sell the
rerocked cocaine. Accordingly, Fuller has not met his
heavy burden of showing that the evidence was insuf-
ficient to sustain his conspiracy conviction.
Nos. 06-3678 & 06-3768                                    9

  B. Fuller’s Sentence
  Fuller argues and speculates that we should remand
for resentencing because in finding him accountable for
more than 500 grams of cocaine, the district court errone-
ously relied on Bew’s testimony that he sold Fuller between
750 grams and one kilogram in 2003. He argues that the
wiretap transcripts contradict Bew’s testimony because,
according to Fuller, they show that only 73 grams of
cocaine changed hands between him and Bew over a two-
month period. We review the district court’s calculation
of drug quantity for clear error, meaning we will remand
only if we are left with “a definite and firm conviction
that a mistake has been committed.” United States v. Artley,
489 F.3d 813, 821 (7th Cir. 2007) (citation omitted).
   Fuller’s argument ignores the jury’s special verdict
finding that Fuller is accountable for at least 500 grams
of cocaine. In light of the special verdict, it would have
been “both unnecessary and inappropriate for the judge
to reexamine, and resolve in the defendant’s favor, a
factual issue that the jury has resolved in the prosecutor’s
favor beyond a reasonable doubt.” See United States v.
Rivera, 411 F.3d 864, 866 (7th Cir. 2005). The special ver-
dict bound the court to a statutory minimum sentence of
5 years. See 21 U.S.C. § 841(b)(1)(B)(ii). But Fuller argues
that the government should be judicially estopped
from asserting that the special verdict is binding because
it did not object when the court said at sentencing that
it considered the special verdict to be advisory. But judi-
cial estoppel is a doctrine of equity, see Cannon-Stokes v.
Potter, 453 F.3d 446, 448 (7th Cir. 2006), and Fuller has
not explained why it would be unfair to find the
special verdict binding for purposes of calculating a
guidelines range where it is indisputably binding to
10                                  Nos. 06-3678 & 06-3768

determine the mandatory minimum sentence. See Rivera,
411 F.3d at 866.
  In any event, the transcripts do not contradict Bew’s
testimony that he sold Fuller at least 750 grams of co-
caine. The transcript of the first call between Fuller and
Bew reveals that Fuller owed Bew $3,500 for drugs he
had fronted, an amount reflecting Bew’s price for 126
grams of cocaine. That call corroborates Bew’s testimony
that he sold anywhere from 3 grams to 126 grams of
cocaine to Fuller in each of their transactions. The fre-
quency of the calls between Fuller and Bew corroborates
Bew’s testimony that he sold Fuller cocaine once a week
or once every two. And more than one call shows that
Bew was seeking payment for debts of $1,000, a price
consistent with a sale of approximately two ounces of
cocaine. At sentencing, the government was required to
show the amount of drugs only by a preponderance of
the evidence, see Artley, 489 F.3d at 821, and Fuller has
not demonstrated that anything in the wiretaps shows
that the court clearly erred in finding that the govern-
ment met its burden.


II. Johnson
  Johnson has filed a response opposing counsel’s Anders
submission. See Cir. R. 51(b). Our review is limited to the
potential issues identified in counsel’s facially adequate
brief and in Johnson’s response. See United States v. Schuh,
289 F.3d 968, 973-74 (7th Cir. 2002).
  Counsel first considers whether Johnson could argue
that there was insufficient evidence to support his con-
viction for conspiracy involving crack rather than powder
cocaine, but properly concludes that any such argument
Nos. 06-3678 & 06-3768                                     11

would be frivolous. Bew specifically testified that Johnson
delivered crack for him, and he described how he
taught Johnson to cook powder cocaine into crack. What’s
more, the government introduced Johnson’s own grand
jury testimony in which he admitted selling 15 to 20 one-
gram bags of crack for Bew every week over a four-
month period. The jury believed him; it returned a
special verdict finding that the conspiracy involved at
least 50 grams of crack. Johnson asserts in his response
that there was no “physical evidence” that the drugs he
dealt were crack, but such evidence is unnecessary
given Bew’s testimony and his own admissions. Johnson
also asserts that it was his brother (who uses the same
nickname as Johnson), not him, who delivered crack for
Bew. But again, his assertion is belied by his own grand
jury testimony.
  Counsel next asks whether Johnson could argue that
the district court improperly prevented his trial counsel
from determining Bew’s motive on cross-examination.
Johnson asserts that he could argue that the court erred
by preventing his trial counsel from asking Bew whether
he agreed to testify in exchange for the government’s
promise to drop charges filed against Bew’s wife. Although
Johnson was entitled to cross-examine Bew for evidence
of motive, the court may limit irrelevant testimony. See
Fed. R. Evid. 402; United States v. Smith, 454 F.3d 707, 714
(7th Cir. 2006). The government stated that it dropped
the charges against Bew’s wife after a magistrate judge
found no probable cause to support them. The court
determined that because the charges were dropped
before Bew was interviewed under a proffer agreement
and pleaded guilty, the decision did not affect Bew’s
decision to testify. The court allowed trial counsel to elicit
12                                 Nos. 06-3678 & 06-3768

from Bew on cross examination testimony about his
prior convictions, his plea agreement, and the substan-
tial sentence reduction he received in exchange for his
testimony. Thus counsel correctly concludes that it
would be frivolous for Johnson to argue that the court’s
limitation of Bew’s cross-examination was improper.
  Johnson asserts that he could argue that the government
violated the rule in Brady v. Maryland, 373 U.S. 83 (1963),
by withholding evidence of its true motivation for drop-
ping the charges against Bew’s wife. Johnson asserts
that one year after his trial he reviewed the transcript
from her preliminary hearing and determined that the
government requested that the charges against her be
dropped. But that is entirely consistent with the gov-
ernment’s explanation that it decided to drop the
charges after a magistrate found no probable cause.
Accordingly, the potential Brady argument that Johnson
identifies is frivolous.
  Counsel next turns to the notice the government filed
under 21 U.S.C. § 851 and asks whether Johnson could
argue that it gave inadequate notice of the govern-
ment’s intent to seek an enhanced mandatory minimum
sentence of 20 years based on Johnson’s previous drug
convictions. But counsel properly concludes that the
notice was sufficient to alert Johnson to the conse-
quences of a guilty verdict and to give him the chance to
dispute the accuracy of his prior convictions. See United
States v. Cooper, 461 F.3d 850, 854 (7th Cir. 2006). And
counsel correctly observes that it would be frivolous
to argue that the government was required to file a sec-
ond § 851 notice after filing the second superseding
indictment. Id. at 853-54.
Nos. 06-3678 & 06-3768                                    13

  Counsel next considers whether Johnson could argue
that the district court erroneously applied a two-level
enhancement for obstruction of justice. See U.S.S.G. § 3C1.1.
Johnson asserts that he could argue that there was no
evidence to support this enhancement. But the presen-
tencing report (“PSR”) describes in detail the factual
basis for the enhancement; it states that after the first
day of trial a United States Marshal was present when
Johnson told Bew that he would be killed in prison
for testifying. In his objections to the PSR, Johnson ad-
mitted that he made the statement but blamed the Marshals
for putting him and Bew in the same lockup. Thus the
court was entitled to rely on the accuracy of the PSR’s
description of these events, and it would be frivolous
to argue that no evidence supports the enhancement. See
United States v. Parolin, 239 F.3d 922, 925 (7th Cir. 2001).
Counsel also correctly concludes that it would be friv-
olous to argue that the enhancement was improper be-
cause it did not deter Bew from testifying; an unsuc-
cessful attempt to obstruct justice is sufficient under
§ 3C1.1. See United States v. Davis, 442 F.3d 1003, 1009 (7th
Cir. 2006).
  Finally, counsel asks whether Johnson could argue
that the district court miscalculated the drug quantity
attributable to him for sentencing purposes. The court
relied on Johnson’s testimony that during a sixteen-
week period he delivered for Bew at least 15-20 bags
containing one gram or half-gram of crack. The court used
the most conservative calculation possible from this
testimony; it determined that Johnson was accountable
for delivering only 15 half-gram bags during that period,
for a total of 120 grams of crack. The court then found
that Johnson admitted receiving from Bew as payment
14                                  Nos. 06-3678 & 06-3768

14 grams of crack. Adding that to the 120 grams delivered,
the court attributed to Johnson 134 grams of crack. The
court also found that Johnson admitted transporting
two kilograms of powder cocaine for Bew. The court then
consulted the drug equivalency table set forth in § 2D1.1,
advisory note 10, and properly determined that 134
grams of crack and two kilograms of powder cocaine
translate to 2,680 and 400 kilograms of marijuana, re-
spectively. Consulting the drug quantity table set forth
in § 2D1.1(c), the court determined that 3,080 kilograms
of marijuana resulted in a base offense level of 34.
  Counsel considers whether Johnson could argue that
the court miscalculated the amount of crack attributable to
Johnson because he testified only that he received as
payments one eight ball (3.5 grams) of crack, rather than
14 grams. Counsel points out that this distinction makes
a difference because the extra 9.5 grams put Johnson over
the 3,000 kilogram threshold that stands between base
offense levels of 32 and 34. But as counsel correctly notes,
we would review the district court’s calculation of the
crack quantity only for clear error. See Artley, 489 F.3d
at 821. The court’s crack calculation rests on its conserva-
tive determination that Johnson delivered half-gram bags
of crack 15 times per week during a sixteen-week period.
But Johnson testified that he often delivered crack in one-
gram bags, and that he did so up to 20 times a week dur-
ing that period. Johnson’s testimony thus supports a
finding that he delivered much more—and certainly 9.5
grams more—than the 120 grams the court attributed to
him. Thus counsel correctly concludes that it would be
frivolous to argue that the court’s calculation of the
crack quantity was clearly erroneous.
  Counsel concludes that any other challenge to Johnson’s
sentence would be frivolous, but in light of the Supreme
Nos. 06-3678 & 06-3768                                      15

Court’s decision in Kimbrough v. United States, 128 S. Ct.
558, 564 (2007), we cannot agree. In Kimbrough the Su-
preme Court held that district courts, in evaluating
the factors under 18 U.S.C. § 3553(a), are free to consider
the differential in guidelines ranges for offenses involving
like amounts of crack and powder cocaine. 128 S. Ct. at
575. At sentencing Johnson did not specifically ask the
district court to consider the differential, but we may
presume that the purpose of challenging whether his
offense involved crack or powder cocaine was to avoid
the effects of that differential. See United States v. Padilla,
520 F.3d 766, 774 (7th Cir. 2008). Accordingly, Johnson
preserved the issue of whether the district court could
consider the differential at sentencing. See id. Although
the court did not say whether it agreed with the 100:1 ratio
that existed at the time it sentenced Johnson, neither
did the court say that it would impose the same sentence
if not constrained by the guidelines. As a result, we have no
way of knowing on this record whether the court would
have imposed the same sentence had it known that it had
the discretion to consider the differential in guidelines
ranges for crack and powder cocaine. Cf. United States v.
White, 519 F.3d 342, 349 (7th Cir. 2008). Thus it would not
be frivolous for counsel to argue that a remand is appropri-
ate. See Padilla, 520 F.3d at 774; United States v. Taylor, 520
F.3d 746, 747-48 (7th Cir. 2008).
  Accordingly, we DENY Johnson’s counsel’s motion to
withdraw and direct counsel to file a brief on the merits
addressing this issue and any others he might deem
appropriate. We do, though, invite the parties to file a
joint motion for a remand, should they deem that appro-
priate. We AFFIRM Fuller’s conviction and sentence.
16                                                Nos. 06-3678 & 06-3768

  Briefing in Johnson’s appeal will proceed as follows:
  1. The brief and required short appendix of the appel-
     lant are due by August 11, 2008.
  2. The brief of the appellee is due by September 10,
     2008.
  3. The reply brief of the appellant, if any, is due by
     September 24, 2008.
Note:   Circuit Rule 31(e) (amended Dec. 1, 2001) requires that counsel tender
        a digital copy of a brief, from cover to conclusion, at the time the
        paper copies are tendered for filing. The file must be a text based PDF
        (portable document format), which contains the entire brief from cover
        to conclusion. Graphic based scanned PDF images do not comply with
        this rule and will not be accepted by the clerk.
        Rule 26(c), Fed. R. App. P., which allows three additional days after
        service by mail, does not apply when the due dates for briefs are specif-
        ically set by order of this court. All briefs are due by the dates ordered.
Important Scheduling Notice !
        Notices of hearing for particular appeals are mailed shortly before the
        date of oral argument. Criminal appeals are scheduled shortly after the
        filing of the appellant’s main brief; civil appeals after the filing of the
        appellee’s brief. If you foresee that you will be unavailable during a peri-
        od in which your particular appeal might be scheduled, please write
        the clerk advising him of the time period and the reason for such unavail-
        ability. Session data is located at http://www.ca7.uscourts.gov/cal/
        calendar.pdf. Once an appeal is formally scheduled for a certain date, it
        is very difficult to have the setting changed. See Circuit Rule 34(e).




                           USCA-02-C-0072—7-11-08